DETAILED ACTION
This action is responsive to amendment received 09/13/ 2022. Claims 1-3,6-13,16-18 are pending examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,7-8,10,12-13,16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Huang; Publication No US 20190139407).

As per claim 1, Huang discloses an information processing device comprising a controller “control unit 16” configured to:
 detect that display of a traffic light is switched from a first signal instructing a vehicle to stop to a second signal allowing the vehicle to proceed ([0013-0014] captures the traffic images traffic light 400 switched from red” first signal” to green” second signal”), and 
transmit a first command to a mobile terminal carried by a driver of a first vehicle that is stopped before the traffic light, when the display of the traffic light is switched from the first signal to the second signal, the first command instructing that a first notification for urging the driver to start moving the first vehicle be output ([0013-0014,0022] based on the captured images, generates a trigger signal to the mobile phone 18 to notify the driver 200)  ;
determine whether the driver is operating or looking at the mobile terminal([0022] determine and issuing any sort of alarming if the driver 200 is looking at the handheld device while waiting at the red light), when a distance between an other vehicle that is present ahead of the first vehicle and the first vehicle falls to or below a predetermined distance after the display of the traffic light is switched from the first signal to the second signal and the first vehicle starts moving([0020-0022] continuously measure the distance between the vehicle 300 and an adjacent vehicle 350 (see Fig.4), issuing the alarm only when criteria are met: i) the traffic light 400 turns green, ii) the driver's gaze direction V is not toward the traffic light 400, and iii) the distance between the vehicles 300 and 350 exceeds a default distance), and not transmit a second command, instructing that a second notification for urging the driver to stop the first vehicle be output, to the mobile terminal when the driver is not operating or looking at the mobile terminal([0020-0022] not issuing the alarm when criteria are not met), and the controller transmits the second command to the mobile terminal when the driver is operating or looking at the mobile terminal([0020-0022] reissuing the alarm when criteria are met).  
As per claim 2, Huang discloses the information processing device according to claim 1, wherein the controller is further configured to determine whether the driver is operating or looking at the mobile - 61 -terminal, when the display of the traffic light is switched from the first signal to the second signal, and the controller does not transmit the first command to the mobile terminal when the driver is not operating or looking at the mobile terminal ([0013-0014,0022]).  
As per claim 3, Huang discloses the information processing device according to claim 1, wherein, in a case where an other vehicle is stopped before the traffic light and ahead of the first vehicle, the controller transmits the first command to the mobile terminal after the other vehicle starts moving, when the display of the traffic light is switched from the first signal to the second signal ([0020-0021]).  
As per claim 6, Huang discloses The information processing device according to claim 1, wherein the controller detects that the display of the - 63 -traffic light is switched from the first signal to the second signal, based on an image that is captured by a vehicle exterior camera that is provided on the first vehicle and that captures a surrounding state of the first vehicle ([0013-0014]).  
As per claim 7, Huang discloses The information processing device according to claim 1, wherein the controller detects that the display of the traffic light is switched from the first signal to the second signal, based on display information indicating a signal that is being displayed by the traffic light, the display information being transmitted from the traffic light ([0013-0014,0022]).  
As per claim 8, Huang discloses The information processing device according to claim 2, wherein the controller determines whether the driver is operating or looking at the mobile terminal, based on an image that is captured by a vehicle interior camera - 64 -that is provided on the first vehicle and that captures a state of a vehicle interior of the first vehicle ([0013-0014,0022]).   
As per claim 10, Huang discloses The information processing device according to claim 1, wherein the information processing device is an on- board device that is mounted on the first vehicle and that is capable of communicating with the mobile terminal through near-field wireless communication ([0022]).    
As per claim 12,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 13,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 16,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 17,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 18,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.

                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (Huang; Publication No US 20190139407) in view of (Hyun; Publication No US 20180350235) .
As per claim 9, Huang does not explicitly disclose wherein the controller determines whether the driver is operating or looking at the mobile terminal, based on terminal information indicating that the mobile terminal is being operated or is being looked at, the terminal information being transmitted from the mobile terminal. 
However, Hyun teaches in [0063-0064] the vehicle 100 receive monitor information of the mobile terminal 200 from the mobile terminal 200 .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Huang and Hyun by incorporating the teaching of Hyun into the method of Huang .
One skilled in the art would be motivated to modify Huang and Hyun as described above in order to provide information on a current signal situation during a stop even if a driver who is waiting for a signal does not look forward, for enhancing driver convenience .
As per claim 11, Huang and Hyun disclose the information processing device according to claim 1, wherein the information processing device is a server device that is provided outside the first vehicle and - 65 -that is capable of communicating with the mobile terminal over a network (Fig.2&[0034,0038,0057-0058] server 300).  


Response to Arguments
Applicant’s arguments have been carefully and respectfully considered and found not persuasive. Applicant argues in substance that “Huang does not determine whether the
driver is looking at the handheld device, “when a distance between an other vehicle that is
present ahead of the first vehicle and the first vehicle falls to or below a predetermined distance
after the display of the traffic light is switched from the first signal to the second signal and the
first vehicle starts moving.””
    Examiner respectfully disagree , Huang teaches in[0022] determine and issuing any sort of alarming if the driver 200 is looking at the handheld device while waiting at the red light, and teaches in [0020-0022] continuously measure the distance between the vehicle 300 and an adjacent vehicle 350 (see Fig.4), issuing the alarm only when criteria are met: i) the traffic light 400 turns green, ii) the driver's gaze direction V is not toward the traffic light 400, and iii) the distance between the vehicles 300 and 350 exceeds a default distance .
Therefore, the Huang reference overcome the argument limitation as claimed.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is 571-272-3428. The examiner can normally be reached on Mon-Fri 8:00 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687